Citation Nr: 0810384	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension, claimed as secondary to service-connected 
diabetes mellitus, Type II.  

2.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain.  

3.  Entitlement to an increased (compensable) evaluation for 
generalized anxiety disorder with depressive features 
(formerly conversion reaction).  

4.  Entitlement to an effective date earlier than April 1, 
2004, for the grant of service connection for diabetes 
mellitus.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and August 2006 decisions 
by the San Juan, Puerto Rico RO.  In August 2005, the RO, in 
part, denied service connection for arterial hypertension 
secondary to service-connected diabetes mellitus, granted 
service connection for diabetes mellitus, Type II; rated 20 
percent disabling, and assigned an increased rating to 40 
percent for lumbosacral strain with conversion reaction.  In 
August 2006, the RO denied entitlement to TDIU, and assigned 
a separate 40 percent evaluation for lumbosacral strain and a 
separate noncompensable evaluation for generalized anxiety 
disorder (previously conversion reaction).  In June 2007, a 
hearing was held at the RO before the undersigned acting 
member of the Board.  

The issues of an increased rating for chronic lumbosacral 
strain and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues to 
be addressed in this decision have been obtained by VA.  

2.  Arterial hypertension was not present in service or until 
many years after service, and there is no competent evidence 
that any current heart disease is causally or etiologically 
related to, or aggravated by service-connected diabetes 
mellitus.  

3.  The veteran's generalized anxiety disorder is not shown 
to interfere with occupational and social functioning or to 
require continuous medication.  

4.  An original claim of service connection for diabetes 
mellitus was received on April 8, 2005.  

5.  Service connection for diabetes mellitus was granted by 
the RO in August 2005, effective from April 1, 2004.  

6.  The earliest effective date for the establishment of 
service connection for diabetes mellitus is April 1, 2004, 
one year prior to the date of receipt of the veteran's 
original claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have arterial hypertension due to 
disease or injury which was incurred in or aggravated by 
service, nor is any current arterial hypertension proximately 
due to or aggravated by the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for a compensable evaluation for anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including 
Diagnostic Code 9440 (2007).  

3.  An effective date earlier than April 1, 2004, for the 
grant of service connection for diabetes mellitus is not 
assignable.  38 U.S.C.A. §§  5100, 5101(a), 5102, 5103, 
5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1(p),(r), 3.151(a), 3.157(b)(2), 3.159, 
3.400(b)(2), 3.816 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated below, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
arterial hypertension secondary to service-connected diabetes 
mellitus and an increased rating for generalized anxiety 
disorder, any questions as to the appropriate disability 
ratings or the effective dates to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman, 
19 Vet. App. 473.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, VCAA duty has not been complied with fully, 
with respect to the notice element to advise the claimant to 
provide evidence concerning the effect that any worsening of 
his psychiatric disorder had on his employment and daily 
life.  However, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran provided testimony concerning the effect his anxiety 
disorder had on his employment and daily activities.  Based 
on the veteran's testimony and the fact that he was provided 
with the rating criteria for a compensable evaluation, the 
Board finds that the veteran and his representative have 
actual knowledge of what is required to substantiate the 
claim for a higher evaluation.  Thus, the Board finds that VA 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, 
letters dated in June 2005 and May 2006, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of the evidence 
that was needed to substantiate his claims; what information 
and evidence that VA will seek to provide and what 
information and evidence the veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which was related to a service-
connected disability; evidence that showed a worsening or 
increase in severity of his generalized anxiety disorder; of 
what evidence was necessary to establish service connection 
and an increased rating, and why the current evidence was 
insufficient to award the benefits sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of this appeal, and testified at a 
hearing at the RO before the undersigned acting member of the 
Board.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, 
recently (effective October 10, 2006) 38 C.F.R. § 3.310 was 
revised in order to more thoroughly reflect the holding in 
Allen, that secondary service connection is available for 
chronic aggravation of a nonservice-connected disorder.  
Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The Board notes that 
38 C.F.R. § 3.310 was revised during the pendency of the 
appeal.  However, since VA has been complying with Allen 
since 1995, and that the revision to § 3.310 was made to 
reflect the holding in Allen, the aforementioned regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
cardiovascular-renal disease, including hypertension 
manifests to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Arterial Hypertension

The veteran does not claim nor do the service medical records 
show any complaints, treatment, abnormalities, or diagnosis 
of hypertension or any cardiovascular disease in service or 
until many years thereafter.  

Private medical records showed treatment for high cholesterol 
and elevated blood pressure readings in August 1993.  At that 
time, the veteran's blood pressure was 160/90.  A letter from 
a private physician, Dr. J. I. Gerena, dated and received in 
July 2005, was to the effect that the veteran had been a 
patient of his since 1990.  Dr. Gerena stated that the 
veteran had borderline elevated fasting blood sugar (FBS) 
levels by the end of 1997, and had an FBS of 139 mgs and a 2 
hour p.p. blood sugar of 270 mgs by 1998.  Parenthetically, 
the Board notes that copies of the actual laboratory reports 
for the two findings showed that the studies were performed 
in March 1999, not in 1998.  

When examined by VA in July 2005, the veteran reported that 
he was diagnosed with hypertension in 1998, and with diabetes 
mellitus in 1999.  Initially, the veteran was treated with 
diabetic diet and exercise, but subsequently developed 
diabetes mellitus a year later and was started on medication.  
On VA examination, all clinical and diagnostic studies were 
within normal limits and there was no evidence of any 
hypertensive heart disease or arteriosclerotic complications 
of hypertension.  The examiner indicated that there was no 
evidence of any renal involvement and opined that, as such, 
it was not likely that his arterial hypertension was related 
to the service-connected diabetes mellitus.  

The Board has considered the veteran's testimony and all the 
medical reports of record.  With regard to the testimony at 
the personal hearing, the Board points out that the veteran 
is not competent to provide an opinion regarding medical 
causation or the etiological relationship between his current 
cardiovascular disease and the service-connected diabetes 
mellitus.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the veteran is competent to provide evidence concerning 
symptoms, he is not a medical professional competent to offer 
an opinion as to the nature or etiology of any current 
claimed disability.  Id; see also Epps v. Brown, 9 Vet. App. 
341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this case, the Board finds the VA opinion most persuasive, 
as it was based on a thorough review of the claims file and 
included a discussion and analysis of all relevant facts.  
Further, the examiner offered a rational and plausible 
explanation for concluding that the veteran's arterial 
hypertension was not related in any way to the service-
connected diabetes mellitus.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  

While the veteran believes that his arterial hypertension is 
related to his service-connected diabetes mellitus, he has 
not presented any competent evidence to support that 
assertion.  Further, other than the VA medical opinion, none 
of the medical reports of record offered any specific 
findings or opinion as to the underlying cause of the 
veteran's arterial hypertension.  

As there is no competent medical evidence of record 
suggesting an etiological relationship between the veteran's 
arterial hypertension and the service-connected diabetes 
mellitus, the Board finds no basis to grant service 
connection.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2007).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where a mental disorder results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where a mental disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Where a mental disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

Where a mental disorder results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is awarded.  

Where a mental disorder results in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
awarded.

38 C.F.R. § 4.130, Diagnostic Code 9440 (2007).  

Generalized Anxiety Disorder

In the instant case, the veteran's principal symptomatology 
includes depressed mood, irritability, trouble falling 
asleep, and lack of motivation.  Despite these complaints, 
the veteran worked full-time as a manager of custodial 
service for the U.S. Postal Service for 32 years prior to 
retiring in 2006 because of physical disabilities.  Although 
the veteran suggested that he retired on disability due 
partly to psychiatric problems, a letter from Disability 
Section for the Office of Personnel Management (OPM) dated in 
May 2006, indicated that while he had a number of physical 
disabilities, the veteran was disabled for his position as a 
manger due to his back disability and myositis, "only."  
The disability letter did not mention any psychiatric 
impairment.  

Initially, the Board notes that while the veteran reported a 
history of psychiatric treatment by a private doctor when 
examined by VA in June 2005, and at the June 2007 Travel 
Board hearing, he subsequently recanted that story and said 
he had never been treated for psychiatric problems.  (See T 
p.11).  

When examined by VA in June 2005, the veteran reported that 
he takes anti-depressant medication occasionally.  On mental 
status examination, the veteran was neatly groomed and 
cooperative throughout the interview.  He was well oriented, 
his speech was spontaneous, and his thought content was 
unremarkable.  His affect was constricted, his mood 
depressed, and his thought process was circumstantial.  He 
denied any hallucinations, delusions, homicidal or suicidal 
ideations, or panic attacks.  His behavior was appropriate, 
his impulse control was good, and he denied any episodes of 
violence.  He memory was intact and there was no problem with 
activities of daily living.  The diagnosis was generalized 
anxiety disorder with depressive features.  The Global 
Assessment of Functioning (GAF) score was 70.  The examiner 
indicated that there was no evidence of total occupational or 
social impairment, reduced reliability or productivity, 
decreased work efficiency or intermittent periods of 
inability to perform occupational task; not even to a 
transient or mild degree.  The examiner opined that the 
veteran's symptoms of generalized anxiety disorder were not 
severe enough to interfere with occupational and social 
functioning.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 61 
and 70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational 
or school functioning (e.g., occasional truancy, or theft 
with the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF score into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively mild symptoms of generalized anxiety disorder, the 
Board finds that the manifestations listed for the GAF of 70 
as noted by the VA examiner is more in keeping with the 
veteran's disability picture.  

The clinical findings do not show the frequency, severity, or 
duration of psychiatric symptoms necessary for a compensable 
evaluation under the criteria cited above.  Although the 
veteran testified that his psychiatric symptoms made it 
difficult to carry out his employment duties and was a factor 
in his early retirement, the objective evidence, vis-à-vis, 
the May 2006 OPM letter, contradicts that testimony and 
showed that he was disabled from working for the U.S. Postal 
Service due solely to his back disability.  In fact, there 
was no mention of any psychiatric symptoms or any 
interference with employment due to any psychiatric problems.  
The Board finds it significant, that although the veteran 
fallaciously reported a history of psychiatric treatment for 
several years when examined by VA in June 2006, the 
psychiatrist, nonetheless, concluded that his symptoms were 
not severe enough to interfere with occupational and social 
functioning.  Further, the evidence shows that the veteran 
does not require continuous medication.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Here, the evidence shows that the veteran's psychiatric 
symptoms do not interfere with occupational or social 
functioning, nor is his generalized anxiety disorder shown to 
be of such severity as to warrant a compensable evaluation.  
Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a compensable evaluation at anytime during the pendency 
of this appeal.  As the preponderance of the evidence is 
against the claim, the appeal is denied.  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2007).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2007).  

Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.381(b) 
(2006).  

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:  

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.  

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].  

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:  

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.  

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  

Factual Background & Analysis

The basic facts in this case are not in dispute.  The veteran 
served more than 11 months in Vietnam, and was discharged 
from military service in September 1969.  Diabetes mellitus 
was added to the list of presumptive diseases associated with 
exposure to certain herbicide agents, effective May 8, 2001.  
38 C.F.R. § 3.309(e).  

The veteran was found to have elevated laboratory studies 
indicative of diabetes mellitus on a private examination in 
March 1999.  A claim of service connection for diabetes was 
received on April 8, 2005.  By rating action in August 2005, 
service connection was established, in pertinent part, for 
diabetes mellitus and a 20 percent evaluation was assigned, 
effective from April 1, 2004.  

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the 
record showed that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989, nor does the 
veteran claim otherwise.  Thus, an earlier effective date is 
not warranted under 38 C.F.R. § 3.816(c)(1).  

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(2).  

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in September 1969.  Thus, 38 C.F.R. 
§ 3.816(c)(3) is inapplicable.  

Because the requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for diabetes must be determined in accordance with 
§§ 3.114 and 3.400.  Therefore, the veteran's argument that 
the effective date of service connection for his diabetes 
mellitus should be the date of diagnosis is without legal 
merit.  

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides is May 
8, 2001.  The veteran, however, did not file his initial 
claim for service connection for diabetes mellitus until 
April 8, 2005, more than one year after the effective date of 
the liberalizing law.  The RO granted service connection with 
an effective date of April 1, 2004, or one year prior to the 
date of claim.  The regulations do not provide for any 
earlier effective date than this.  38 C.F.R. §§ 3.114, 3.400.  

While the veteran believes that the effective date for the 
award of service connection for diabetes mellitus should be 
in March 1999, the date of his initial diagnosis or, at the 
very least, the date that diabetes mellitus was added to the 
list of presumptive diseases based on herbicide exposure, the 
provisions of the law governing effective date of awards of 
benefits are clear and unambiguous.  Although he was 
diagnosed with the disease prior to May 8, 2001, the 
effective date of service connection is determined by the 
date he filed his original claim with VA, and with 
application of 38 C.F.R. § 3.114(a)(1).  

Consequently, the Board concludes that it has no alternative 
but to find that the veteran's claim for an effective date 
earlier than that allowable by law lacks legal merit and must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for arterial hypertension, claimed as 
secondary to service-connected diabetes mellitus, Type II is 
denied.  

An increased (compensable) evaluation for generalized anxiety 
disorder, is denied.  

Entitlement to an effective date earlier than April 1, 2004, 
for the grant of service connection for diabetes mellitus is 
denied.  


REMAND

Concerning the veteran's low back disability, the Board notes 
that service connection is currently established for 
lumbosacral strain.  A review of the service medical records 
showed no diagnostic evidence of any abnormalities of the 
skeletal system, i.e., arthritic or degenerative changes of 
the spine.  However, the current evidence of record shows 
that the veteran now has additional disability of the spine, 
including disc bulging and herniation at L4-5.  Under the 
rating criteria for evaluating the spine, a separate 
evaluation is possible for additional neurological symptoms 
associated with a service-connected disability of the spine.  
Since the veteran is service-connected only for muscle 
strain, a medical opinion is necessary to determine whether 
the degenerative changes are part-in-parcel of the service-
connected lumbosacral strain or a separate and unrelated 
disability.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
necessary.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his low 
back disability since 2006.  Based on his 
response, the AMC should attempt to 
obtain copies of all such records from 
the identified sources, including all VA 
medical not already of record, and 
associate them with the claims folder.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the extent and current 
severity of his lumbosacral strain, and 
how it affects his ability to be 
gainfully employed.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the thoracolumbar spine.  

II.  Indicate whether the lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbosacral strain, 
and provide a written discussion of the 
degree of residual weakness or sensory 
disturbances due to the low back 
disability, and how it impacts on motor 
function of the lumbar spine.  
Specifically, the examiner should 
indicate whether any degenerative changes 
of the lumbosacral spine, including disc 
bulging and disc herniation is at least 
as likely as not related to the service-
connected lumbosacral strain.  If so, the 
examiner should provide a response to the 
following: 

I.  Indicate whether the veteran has 
recurring attacks of intervertebral 
disc syndrome referable to the low 
back disability.  If so, indicate 
the degree of intermittent relief he 
experiences between those attacks.  

II.  The examiner should note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and 
indicate the total duration of any 
of these episodes.  

The examiners should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disabilities in accordance with 
the specified criteria.  If the examiners 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, that should be 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth, including any opinions 
regarding the veteran's unemployability 
due to the service-connected back 
disability.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
low back disability have been provided by 
the examiners and whether they have 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


